DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,2, 5, and 7-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a system for applying at least two kinds of liquid onto respective targeted areas of a substrate with a first storage unit, second storage unit, and a third storage unit where the third liquid is a binder for separating for the first liquid and the second liquid from each other, applicators are provided for each of the three liquids respectively, a conveyor, and a controller that is configured to perform the steps recited in claims 1 and 2. Likewise, the prior art of record fails to teach or fairly suggest a method for applying at least two kinds of liquid where the method  teaches providing three liquids, a conveyor, and the amounts of first and second fluids are applied on the substrate dependent on parameters including: a gas pressure, a resolution of a picture to be drawn on the substrate with the liquids, a diameter of a port of the nozzle, and a speed for conveying the substrate and the amounts of the first liquid and the second liquid on the substrate can be adjusted by modifying the parameters as recited in claim 11. Similarly, the prior art of record fails to teach or fairly suggest a method using the system of claims 1 and 2 as recited in claims 12 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McCarthy (US 2011/0250103) teaches a multipurpose droplet applicator with containers A and B where mixing occurs at the point of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716